                                           Case 4:20-cv-08503-PJH Document 5 Filed 03/23/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HERMAN TAMRAT,                                  Case No. 20-cv-08503-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL WITH LEAVE
                                                 v.                                      TO AMEND
                                   9

                                  10     SONOMA COUNTY MAIN ADULT
                                         DETENTION FACILITY
                                  11     ADMINISTRATION, et al.,
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. §

                                  14   1983. He has been granted leave to proceed in forma pauperis.

                                  15                                           DISCUSSION

                                  16          STANDARD OF REVIEW
                                  17          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  18   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  19   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  20   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  21   may be granted, or seek monetary relief from a defendant who is immune from such

                                  22   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  23   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  24          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  25   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  26   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  27   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)

                                  28   (citations omitted). Although in order to state a claim a complaint “does not need detailed
                                             Case 4:20-cv-08503-PJH Document 5 Filed 03/23/21 Page 2 of 5




                                   1   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   2   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   3   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   4   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   5   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   6   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   7   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   8   conclusions can provide the framework of a complaint, they must be supported by factual

                                   9   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  10   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  11   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  12            To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
Northern District of California
 United States District Court




                                  13   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  14   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  15   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  16            LEGAL CLAIMS
                                  17            Plaintiff presents allegations of mistreatment while in custody.1

                                  18            The Due Process Clause of the Fourteenth Amendment protects a post-

                                  19   arraignment pretrial detainee from the use of excessive force that amounts to

                                  20   punishment. Graham v. Connor, 490 U.S. 386, 395 n.10 (1989) (citing Bell v. Wolfish,

                                  21   441 U.S. 520, 535-39 (1979)). To prove an excessive force claim under § 1983, a pretrial

                                  22   detainee must show only that the “force purposely or knowingly used against him was

                                  23   objectively unreasonable.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). “A

                                  24   court must make this determination from the perspective of a reasonable officer on the

                                  25   scene, including what the officer knew at the time, not with the 20/20 vision of hindsight.”

                                  26   Id. “A court (judge or jury) cannot apply this standard mechanically.” Id. “[O]bjective

                                  27

                                  28   1
                                           It appears that plaintiff was a pretrial detainee during the relevant time.
                                                                                          2
                                           Case 4:20-cv-08503-PJH Document 5 Filed 03/23/21 Page 3 of 5




                                   1   reasonableness turns on the ‘facts and circumstances of each particular case.’” Id.

                                   2   (quoting Graham v. Connor, 490 U.S. at 396).

                                   3          A non-exhaustive list of considerations that may bear on the reasonableness of

                                   4   the force used include “the relationship between the need for the use of force and the

                                   5   amount of force used; the extent of the plaintiff's injury; any effort made by the officer to

                                   6   temper or to limit the amount of force; the severity of the security problem at issue; the

                                   7   threat reasonably perceived by the officer; and whether the plaintiff was actively

                                   8   resisting.” Kingsley, 135 S. Ct. at 2473.

                                   9          Because the Kingsley standard applicable to excessive force claims by pretrial

                                  10   detainees is purely objective, it does not matter whether the defendant understood that

                                  11   the force used was excessive or intended it to be excessive. Castro v. Cnty. of Los

                                  12   Angeles, 833 F.3d 1060, 1069 (9th Cir. 2016) (en banc). A pretrial detainee can prevail
Northern District of California
 United States District Court




                                  13   by providing “‘objective evidence that the challenged governmental action is not rationally

                                  14   related to a legitimate governmental objective or that it is excessive in relation to that

                                  15   purpose.’” Id. (quoting Kingsley, 135 S. Ct. at 2473-74)) (emphasis in original).

                                  16          A claim for a violation of a pretrial detainee’s right to adequate medical care arises

                                  17   under the Fourteenth Amendment rather than the Eighth Amendment. See Gordon v.

                                  18   County of Orange, 888 F.3d 1118, 1122 & n.4 (9th Cir. 2018). The claim is evaluated

                                  19   under an objective deliberate indifference standard.

                                  20                 [T]he elements of a pretrial detainee’s medical care claim
                                                     against an individual defendant under the due process clause
                                  21                 of the Fourteenth Amendment are: (i) the defendant made an
                                                     intentional decision with respect to the conditions under which
                                  22                 the plaintiff was confined; (ii) those conditions put the plaintiff
                                                     at substantial risk of suffering serious harm; (iii) the defendant
                                  23                 did not take reasonable available measures to abate that risk,
                                                     even though a reasonable official in the circumstances would
                                  24                 have appreciated the high degree of risk involved—making the
                                                     consequences of the defendant’s conduct obvious; and (iv) by
                                  25                 not taking such measures, the defendant caused the plaintiff’s
                                                     injuries.
                                  26
                                       Id. at 1125. With regard to the third element, a defendant’s conduct must be objectively
                                  27
                                       unreasonable – “a test that will necessarily ‘turn[] on the facts and circumstances of each
                                  28
                                                                                      3
                                           Case 4:20-cv-08503-PJH Document 5 Filed 03/23/21 Page 4 of 5




                                   1   particular case.’” Id. (citation omitted). The four-part test described in Gordon requires

                                   2   plaintiffs to prove more than negligence, but less than subjective intent – something akin

                                   3   to reckless disregard. Id.

                                   4          Plaintiff states that on October 25, 2019, in an act of protest he pushed his food try

                                   5   through the slot in his door to the ground and placed his hands through the slot.

                                   6   Defendant Sergeant Alcala ordered plaintiff to remove his hands from the slot and keep

                                   7   his hands in his cell. Plaintiff refused and Alcala attempted to rip loose plaintiff’s firm grip

                                   8   with the aid of defendant Deputy Mann. Alcala then began to hit plaintiff’s wrist with a

                                   9   closed fist and then hit plaintiff’s hand and knuckles with a flashlight and punched plaintiff

                                  10   in the face. Alcala and Mann then twisted plaintiff’s arms and banged them against the

                                  11   tray slot. As a result, plaintiff suffered injuries. These allegations are sufficient to state a

                                  12   claim against Alcala and Mann.
Northern District of California
 United States District Court




                                  13          Plaintiff also presents general allegations of denial of medical and psychiatric care,

                                  14   retaliation, intimidation and harassment. He states that he has not received sufficient

                                  15   assistance from classification officials and grievance officials. However, he fails to

                                  16   provide any specific allegations with respect to these claims. These claims are dismissed

                                  17   with leave to amend.

                                  18                                           CONCLUSION

                                  19          1. The complaint is DISMISSED with leave to amend in accordance with the

                                  20   standards set forth above. The amended complaint must be filed no later than April 23,

                                  21   2021, and must include the caption and civil case number used in this order and the

                                  22   words AMENDED COMPLAINT on the first page. Because an amended complaint

                                  23   completely replaces the original complaint, plaintiff must include in it all the claims he
                                       wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may
                                  24
                                       not incorporate material from the original complaint by reference. Failure to file an
                                  25
                                       amended complaint will result in this case only proceeding on the excessive force claim.
                                  26
                                              2. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the
                                  27
                                       court informed of any change of address by filing a separate paper with the clerk headed
                                  28
                                                                                      4
                                           Case 4:20-cv-08503-PJH Document 5 Filed 03/23/21 Page 5 of 5




                                   1   “Notice of Change of Address,” and must comply with the court's orders in a timely

                                   2   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                   3   pursuant to Federal Rule of Civil Procedure 41(b).

                                   4          IT IS SO ORDERED.

                                   5   Dated: March 23, 2021

                                   6

                                   7                                                             /s/ Phyllis J. Hamilton
                                                                                                PHYLLIS J. HAMILTON
                                   8                                                            United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     5
